                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA

DANA GOOT,                                       §
                                                 §
     Plaintiffs,
                                                 §
                                                 §
v.                                                        CASE NO. 1:19-cv-03575-TWP-TAB
                                                 §
                                                 §
                                                 §
HARRIS & HARRIS, LTD.,
                                                 §
     Defendant.                                  §




       DEFENDANT HARRIS & HARRIS, LTD.’S CERTIFICATE OF INTERESTED
                  PARTIES AND CORPORATE DISCLOSURES

          Pursuant to Fed. R. Civ. P. 7.1(a), Defendant HARRIS & HARRIS, LTD. (“Defendant”)

files this Certificate of Interested Parties who may have a financial interest in the outcome of

this case:

          Dana Goot
          1001 Fawn View Drive
          Carmel, IN 46032
          (317)566-8991
                 Plaintiff

          Harris & Harris, Ltd.
                  Defendant
          c/o Patrick A. Watts
          Malone Frost Martin PLLC
          7733 Forsyth Blvd., Ste. 600
          St. Louis, MO 63106
          Email: pwatts@mamlaw.com


          The undersigned, counsel of record for Defendant certifies that Defendant Harris &

Harris, Ltd. is not owned by any parent corporation and there is no publicly held corporation

owning 10% or more of its stock.




                                           Page 1 of 2
Corp Disclosures - Goot.docx
Dated: September 7, 2019                          Respectfully Submitted,

                                                  MALONE FROST MARTIN, PLLC

                                                  Attorneys for Defendant

                                                  /s/ PATRICK A. WATTS
                                                  Patrick A. Watts
                                                  MO State Bar No. 61701
                                                  7733 Forsyth Blvd., Ste. 600
                                                  St. Louis, MO 63105
                                                  P: (314) 669-5490
                                                  F: (888) 632-6937
                                                  pwatts@mamlaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded via CM/RRR and first class mail on this 7th day of September 2019, to the
following party:

          Dana Goot
          1001 Fawn View Drive
          Carmel, IN 46032
          (317)566-8991
                                                  /s/ PATRICK A. WATTS
                                                    PATRICK A. WATTS




                                         Page 2 of 2
Corp Disclosures - Goot.docx
